Citation Nr: 0710268	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches due to 
radiation exposure.

4.  Entitlement to service connection for joint pain due to 
radiation exposure.

5.  Entitlement to service connection for kidney stones due 
to radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS





WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The record contains no documented complaints of any 
hearing problems during service or within the year 
thereafter.

2.  The veteran's current bilateral sensorineural hearing 
loss and tinnitus disorders are not linked by competent 
medical evidence to service.  

3.  The veteran does not have a radiogenic disease.

4.  The record contains no complaints of headaches, kidney 
stones, or joint pain during service or within the year 
thereafter, and no competent medical evidence that links 
these disorders to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  Headaches were not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.311 (2006).

4.  A joint pain disability was not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.311 (2006).

5.  Kidney stones were not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.311 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hearing loss & tinnitus

The veteran seeks service connection for bilateral hearing 
loss, which he attributes to his exposure to turbine engine 
noise during service.  He also complains of a "ringing 
noise" in his ears," which he says he first noticed about 
30 years ago.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

During a September 2006 Board hearing the veteran testified 
that he was told that he had hearing loss at the time of his 
discharge; however, the report of audiology testing done 
during separation examination shows normal hearing patterns, 
with hearing thresholds below 26 Hertz at all frequencies.  
In addition, service medical records (SMRs) contain no 
complaints of or treatment for any hearing impairment.  

Private audiology examination done in May 2003 found 
bilateral hearing loss, but no opinion was rendered as to 
etiology.  

In February 2004 the veteran was accorded a compensation and 
pension (C&P) examination, which confirmed prior findings of 
bilateral sensorineural hearing loss.  Testing found speech 
recognition scores of 92 in the right ear and 94 in the left 
ear.  Testing also yielded the following auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
15
30
65
Left 
ear
15
10
10
55
75

According to the examiner, these findings show normal hearing 
through 3000 Hertz, and a moderately severe-to-severe 
sensorineural hearing loss above 3000 Hertz in the right ear, 
and normal hearing through 2000 Hertz, with a moderate-to-
severe sensorineural hearing loss above 2000 Hertz..  Even 
so, the examiner averred that "it is not at least as likely 
as not that [this] veteran's current high frequency 
sensorineural hearing loss and tinnitus are related to 
military service."  The examiner advised that the claims 
file was reviewed pursuant to his examination, and stated as 
follows:

The veteran's current audiogram shows a 
severe sensorineural hearing loss at 4000 
Hertz in both ears.  The veteran's 
hearing at this frequency was within 
normal limits at the time of his 
discharge from the Armed Forces.  Since 
the veteran's hearing was within normal 
limits at 500, 1000, 2000, and 4000 
Hertz, and the veteran's current 
audiogram shows bilateral high frequency 
sensorineural hearing loss, the veteran's 
current hearing loss cannot be attributed 
to veteran's noise exposure while he had 
been in the Armed Forces.  With respect 
to tinnitus, since there was no evidence 
of hearing loss while the veteran had 
been in the Armed Forces, the veteran's 
current tinnitus cannot be attributed to 
noise exposure while he had been in the 
Armed Forces.  

The record contains no competent medical evidence to the 
contrary.  In the absence of competent medical evidence that 
links this disorder to service, service connection for 
bilateral hearing loss and tinnitus must be denied.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required).  

II.  Service connection for headaches, joint pain and 
kidney stones due to radiation exposure.

The veteran also seeks service connection for headaches, 
joint pain, and kidney stones, which he says stem from in-
service exposure to radiation.  He reports that he worked on 
nuclear warheads during service, which he says sometimes 
leaked.  He reports that his duties consisted of assembling, 
testing, simulating firing, and guarding Pershing Missiles; 
aligning guidance systems; and cleaning dust and contaminates 
from Pershing Missile nuclear warheads.  He also reports that 
he was stationed near nuclear test sites in Utah.  DD-214 
confirms a military occupational specialty of Pershing 
Missile Crewman.

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease as provided in 
38 C.F.R. § 3.311.  The veteran is also entitled to service 
connection if he can establish that a disability warrants 
service connection on a direct or presumptive basis.  38 
C.F.R. § 3.303; and see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

With regard to the first basis, VA regulations specify 21 
types of cancer that warrant presumptive service connection 
if they become manifest in a "radiation-exposed veteran" 
within specified periods of time.  38 C.F.R. § 3.309(d)(2).  
Headaches, joint pain, and kidney stones are not among the 
diseases listed at 38 C.F.R. § 3.309(d)(2).  In fact, the 
record contains no diagnosis of cancer whatsoever.  A grant 
of service connection under the provisions of 38 C.F.R. § 
3.309(d) is therefore not warranted.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under the provisions 
of 38 C.F.R. § 3.311 on the basis of exposure to ionizing 
radiation and the subsequent development of any of the 
radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2).  When 
there is evidence that a veteran has a radiogenic disease, 38 
C.F.R. § 3.311 sets out specific requirements for the 
development of evidence, including the acquisition of dose 
data from the Department of Defense and referral of the claim 
to VA's Under Secretary for Benefits.  38 C.F.R. § 
3.311(a)(2), (b).  However, the veteran's claimed headaches, 
joint pain, and kidney stones disorders are not among the 
radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2).  

Although the veteran's claimed headaches, joint pain, and 
kidney stones disorders are not among the radiogenic diseases 
listed in 38 C.F.R. § 3.311(b)(2), the regulations provide 
that VA shall nevertheless consider a claim based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 provided that the veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(4).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in 
each case, with all reasonable doubt to be resolved in favor 
of the claimant.  38 C.F.R. § 3.102.  

The veteran contends that information that he found in an 
internet article ("healingalt.com") constitutes competent 
scientific evidence that his claimed conditions are 
radiogenic diseases; however, the Board notes that the 
diseases ("chronic effects") identified within the article 
as associated with radiation poisoning do not include 
headaches, joint pain, or kidney stones.  The article goes on 
to discuss certain "symptoms" (which the veteran has 
highlighted) such as muscle and joint pain, increased 
particles in urine, and memory impairment, but nowhere in the 
article is it claimed that these symptoms are themselves 
radiogenic diseases.  Accordingly, the Board finds that this 
article does not constitute competent scientific evidence 
that the veteran's headaches, joint pain, and kidney stones 
disorders are radiogenic diseases.

In addition to the foregoing, the veteran maintains that an 
opinion from a private treating physician constitutes 
competent medical evidence that his claimed conditions are 
radiogenic diseases.  In a letter dated in May 2003 this 
physician advises as follows:

[The veteran] suffers from a number of 
chronic medical conditions and problems, 
which include [multiple conditions].  
[The veteran] has mentioned to me that he 
had significant radiation exposure 
earlier in his life while serving in the 
military.  He was exposed to nuclear 
warheads.

In my opinion, it is conceivable 
[emphasis added] that the radiation 
exposure could [emphasis added] be a 
contributing factor to [the veteran's] 
multiple medical problems. 

From the outset the Board notes that this opinion lacks 
reference to any supporting authority.  See 38 C.F.R. § 
3.159(a) (competent medical evidence may mean statements 
conveying sound medical principles found in medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses).  Indeed, in 
correspondence received by the RO in November 2004 the 
veteran states that "my doctor says that he has no 
scientific information concerning his opinion.  Only the 
internet papers that I have shown him and the unexplained 
multiple ailments that I have."  The Board also notes that 
words such as "conceivable" and "could" denote mere 
possibility as opposed to probability.  In fact, when first 
queried by the veteran in February 2003 as to whether his 
radiation exposure "could have some effect on the joint 
complaints, as well as the kidney stones," this physician 
responded that he "was uncertain about that."  The Board 
thus finds that this opinion to be too speculative to suffice 
as competent medical evidence.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (statements favorable to the veteran's' 
claim that do little more than suggest a possibility are too 
speculative to establish the required nexus for service 
connection).  In the absence of any competent scientific or 
medical evidence that the veteran's claimed headaches, joint 
pain, and kidney stones are radiogenic diseases, further 
development under the provisions of 38 C.F.R. § 3.311(b)(4) 
is not warranted.  Service connection for headaches, joint 
pain, and kidney stones due to radiation exposure must 
therefore be denied.  38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection on a direct basis will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

VA and private medical records confirm that the veteran 
currently suffers from headaches, joint pain, and kidney 
stones; however, the record contains no competent medical 
evidence of any complaints of or treatment for these 
disorders during service or within the year after discharge.  
Although the veteran claims that he began having constant 
unexplained headaches "a short time" after discharge, 
private treatment records dated in July 1993 document him as 
reporting the onset of his headaches, diagnosed as "tension 
vascular headaches," circa 1992.  

In addition to a lack of symptomatology during service or 
within the year thereafter, the record contains no post-
service competent medical evidence that links the veteran's 
headaches, joint pain, or kidney stones to service.  Although 
the veteran's private treating physician opines that these 
disorders could "conceivably" be related to radiation 
exposure, the Board reiterates that this opinion is too 
speculative to establish the required nexus for service 
connection.  See Bloom,12 Vet. App. at 187.  Based on the 
evidence of record, service connection on a direct basis for 
headaches, joint pain, and kidney stones is not warranted.  
38 C.F.R. § 3.303.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Correspondence from 
the RO dated in December 2002 and March 2006 satisfied the 
duty to notify provisions.  SMRs have been obtained and made 
a part of the file.  The veteran has also been accorded an 
audiology examination for disability evaluation purposes, and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing.  At that hearing, the undersigned 
afforded the veteran 60 days from the date of the hearing 
(September 25, 2006) to obtain an opinion from a private 
audiologist regarding the etiology of his hearing loss.  See 
Transcript at p. 6.  The veteran was advised to take his VA 
records to the examiner and to provide information concerning 
his history of noise exposure in service and after service.  
No response has been received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  To the extent that VA has failed to fulfill any duty 
to notify or assist the veteran, the Board finds that error 
to be harmless.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for joint pain is denied.

Service connection for kidney stones is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


